I concur.
The agreement under which the United States took possession of the railroad system of the Southern Pacific Company *Page 107 
provided that the Director-General should pay all taxes lawfully assessed by the state on the property taken, or on the right to operate as a carrier, or save said company harmless therefrom. Under the scheme of taxation provided in the constitution of California (art. XIII, sec. 14), the state imposes upon the railroad company annually a percentage tax upon the "gross receipts from operation" of its lines situated within this state. If the company had continued to operate the lines and the United States had transported thereon the same freight and passengers that were transported for the road for government purposes under the management of the Director-General during the year in controversy, the earnings from such transportation would have included the amount produced at the regular rates for such carriage. It is evident that the taxes should be computed on the same basis as if such operation had continued, and that it was not contemplated that the earnings from the transportation on government account should go free from the burden of taxation, as the plaintiff, in effect, demands.